People v Wiggins (2015 NY Slip Op 02144)





People v Wiggins


2015 NY Slip Op 02144


Decided on March 18, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2012-09389
 (Ind. No. 00-00622)

[*1]The People of the State of New York, respondent,
vRobert Wiggins, appellant.


Del Atwell, East Hampton, N.Y., for appellant.
David M. Hoovler, District Attorney, Goshen, N.Y. (Robert H. Middlemiss of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, by permission, from an order of the County Court, Orange County (Freehill, J.), dated October 3, 2012, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court (Rosenwasser, J.), rendered October 25, 2001, convicting him of burglary in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the order is affirmed.
The County Court did not improvidently exercise its discretion when it denied the defendant's motion to vacate his judgment of conviction, which was made on the ground that he received ineffective assistance of counsel, since, on previous motions that the defendant has made pursuant to CPL 440.10, he "was in a position adequately to raise the ground or issue underlying the present motion but did not do so" (CPL 440.10[3][c]).
The defendant's contention that he is entitled to vacatur of the judgment of conviction based on the unavailability of the minutes of certain proceedings is without merit (see People v Parris, 4 NY3d 41). The defendant's remaining arguments either are improperly raised for the first time on the appeal or are not properly before this Court on a motion pursuant to CPL 440.10 (see CPL 440.10[2][a], [c], and [d]).
SKELOS, J.P., LEVENTHAL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court